ON REHEARING. Opinion delivered June 24, 1907. McCulloch, J. Counsel for appellees insist that we reached an erroneous conclusion in finding from the testimony in the record that the reclassification made by the chief engineer of the railroad company, whereby the final estimate of the work performed by Carlile, Corrigan & Dunn, interveners, was changed so as to allow them the additional sum of $6,504.40, occurred after the final payment was made by appellants to the interveners, and was not included therein. After reconsidering the testimony, we are still of the opinion that the preponderance of the evidence sustains that conclusion, but the question is not free from doubt. The testimony of Bernard Corrigan, one of the appellees, establishes the fact that the final estimate of the chief engineer showing the change in classification was received by the principal contractors in July, 1902, after the check for $6,-865.55 had been drawn and delivered to Carlile, Corrigan & Dunn, but his testimony is, to some extent, uncertain on this point; as he states in other parts of his deposition that he settled with the sub-contractors in accordance with the final estimates of the chief engineer. The amendment raising this particular question was not filed by the interveners until after all the depositions in the case had been taken, and no additional proof was taken directed to that issue. The parties did not, doubtless on that account, develop as fully as they might the proof as to when this charge was made, and whether or not the interveners were given the benefit of the change in classification. Inasmuch, therefore, as the amendment raising the new issue was not filed until after the taking of proof was completed, we are constrained to believe that the testimony on this point was not developed as fully as it might 'have been, and that, in the interest of complete justice, an opportunity should be given to both parties to introduce additional testimony on this point. The decree is therefore reversed and the cause remanded with directions to allow either party to introduce additional testimony upon the issue as to the time when the change in classification by the chief engineer of the railroad company of the work performed by the interveners was made, and whether or not the payment made by appellees to the interveners included the price of work according to that change, and for further proceedings not inconsistent with the opinion of this court. To that extent the former judgment of the court is modified, and in all other respects the petition for rehearing is denied. It is so ordered.